ORDER
This case is assigned to the April, 1980 show cause calendar. The defendant is directed to appear and show cause why this appeal should not be dismissed in view of the fact that the trial justice apparently committed no error in entering judgment for plaintiff under the terms of the guarantee and, further, defendant should be prepared to demonstrate why this case should not be remanded to Superior Court for further proceedings which may include an entry of judgment against defendant accompanied by an appropriate Rule 54(b) certificate.